             Case 15-27286       Doc 114      Filed 05/11/20     Page 1 of 3




                  UNITED STATES BANKRUPTCY COURT FOR
                       THE DISTRICT OF MARYLAND

IN RE: Mark C Meredith                                        Case no. 15-27286-RAG

                  Debtor(s)                                          Chapter 13

         MOTION TO MODIFY PLAN UNDER SECTION 1329 (d) OF THE
                        BANKRUPTCY CODE


       Mark C Meredith files this Motion To Modify Plan Under Section 1329 (d) Of

The Bankruptcy Code and in support thereof states as follows:

       1. Mark C Meredith is behind with the plan payments in this case. The arrears

           are due at least in part to the current COVID-19 pandemic.

       2. The Debtor has paid more than $119,790.00 to the Chapter 13 trustee since

           the case was filed. The secured creditor in this case had at the time of the

           filing an arrearage claim of $211,414.03. The Debtor has paid more than

           107,791.00 to the secured creditor through the Chapter 13 plan. This

           effectively reduces the amount of the balance to Respondent to $103,622.00.

       3. The Debtor’s principal source of income is his vending machine business.

           Since the COVID-19 shutdown the Debtor’s business has been severely

           affected. The Debtor’s sales have been reduced by more than 80%. This has a

           severe impact on the Debtor’s ability to make plan payments.

       4. COVID-19 is not the sole issue that has impacted the Debtor’s ability to pay

           his plan payment. In early 2019 the Debtor was required to take over care for

           his aging grandmother. The regular caretaker was diagnosed with cancer and

           was not able to continue with the care she provided in the evening and at

           night. To pay the huge amounts required by this plan the Debtor at times
               Case 15-27286       Doc 114     Filed 05/11/20     Page 2 of 3




             worked more than one job, rented out rooms in his home and ran his vending

             machine business. . Debtor’s grandmother is elderly and cannot care for

             herself. She requires 24 hour care. Debtor was using the time in the evening to

             work supplementing his income. Because of his family duties he was not able

             to perform his additional work and has fallen behind both with his plan

             payments and the payments to Respondent. Mark C Meredith is seeking this

             modification of the plan pursuant to § 1329(d) of the Bankruptcy code to

             extend the time allowed for him to pay his obligations under the Chapter 13

             plan.

       5. The Debtor believes he will be able to make the plan payments under this

             proposed modified plan.



Wherefore Mark C Meredith prays for the entry of an order granting Motion To Modify

Plan Under Section 1329 (d) Of The Bankruptcy Code and granting such further relief as

the court deems just and proper.

                                                      /s/ J. Michael Broumas
                                                      J. Michael Broumas, Esquire
                                                      Broumas Law Group LLC
                                                      8370 Court Avenue, Suite 203
                                                      Ellicott City, Maryland 21043
                                                      (410) 840-7575
                                                      Counsel for Debtor(s)


                              CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on May 11, 2020, I reviewed the Court’s
CM/ECF system and it reports that an electronic copy of the foregoing motion and the
proposed order will be served electronically by the Court’s CM/ECF system on the
following:
             Case 15-27286       Doc 114         Filed 05/11/20   Page 3 of 3




Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286


                                             /s/     J. Michael Broumas
                                             J. Michael Broumas, Esquire
                                             Broumas Law Group LLC
                                             8370 Court Avenue, Suite 203
                                             Ellicott City, MD 21043
                                             Tel. No. (410) 840-7575


       I HEREBY FURTHER CERTIFY that on May 11, 2020 a copy of foregoing

motion, notice of motion and the proposed order were also mailed first class mail,

postage prepared to:

 All parties attached to master mailing matrix



                                             /s/    J. Michael Broumas
                                             J. Michael Broumas, Esquire
